DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/062096 filed on November 16, 2017 which claims priority from U.S. Provisional Application No. 62/438,518 filed on December 23, 2016 and 62/423,034 filed on November 16, 2016.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3-6, 8-12, 14-22 and 25) drawn to a method of treating a condition comprising a proteinopathy in a subject comprising administering to the subject in need thereof an effective amount of a GPRC6a antagonist in the reply filed on March 15, 2021 is acknowledged.
Applicant’s election without traverse of Alzheimer’s disease as a species of a condition comprising a proteinopathy and 2-(methyl(2-morpholino-2-oxoethyl)amino)-1-(2-phenyl-1H-indol-3-yl)ethan-1-one as a species of a GPRC6a antagonist in the reply filed on March 15, 2021 is also acknowledged.
Claims 6, 7, 14, 15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-12, 16-18, 20-22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating Alzheimer’s comprising the administration of 2-(methyl(2-morpholino-2-oxoethyl)amino)-1-(2-phenyl-1H-indol-3-yl)ethan-1-one, does not reasonably provide enablement for a method of treating any condition comprising a proteinopathy in a subject comprising administering to the subject in need thereof an effective amount of any GPRC6a antagonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not .
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art, the relative skill of those in the art, and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  The cited claims of the instant application are drawn to a method of treating any condition comprising a proteinopathy, which includes numerous diseases and disorders in a subject comprising administering to the subject in need thereof an effective amount of any GPRC6a antagonist which includes numerous compounds. 
Breadth of the claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims that any GPRC6a antagonist, which includes thousands of compounds including but not limited to compounds of formula (I) as claimed in instant claim 8, can be used to treat any condition comprising a proteinopathy, which includes numerous diseases and disorders including but not limited to primary age-related tauopathy (PART)/Neurofibrillary tangle-predominant senile dementia, chronic traumatic encephalopathy including dementia pugilistica, 
Guidance of the Specification/Working Examples:  In the instant specification, Applicant has not provided any working examples administering any compound for the treatment of any disease.  In Example 5 of the instant specification, Applicant states that compound 3 (Applicant’s elected species) clears monomeric, insoluble and oligomeric tau in C3H/htau cells (page 37 and Figure 4).  Applicant further states that Figure 6 demonstrates that compound 3 and 2 other GPRC6a antagonists decreased tau expression in C3H/htau cells treated (example 6 page 38).  No other compounds were tested.  Applicant has not provided any additional data demonstrating that said data will lead to any practical significant in the treatment of any disorder.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of any GPRC6a antagonist for the treatment of any condition comprising a proteinopathy as recited in the instant claims. 
State of the Art:  At the time of the instant invention certain allosteric antagonists at the GPRC6A receptor were known in the art.  Gloriam et al. (Chemistry 5 antagonists were known in the art to treat Alzheimer's disease.  Thus the state of the art prior to the effective filing date of the instant invention supports the use of certain GPRC6a antagonists including Applicant’s elected species for the treatment of Alzheimer’s disease.  However, the state of the art fails to provide clear and convincing evidence in sufficient support of the broad use of any GPRC6a antagonist for the treatment of any condition comprising a proteinopathy as recited in the instant claims. 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating any condition comprising a proteinopathy, which includes a great number of diseases with different etiologies, comprising the administration of any GPRC6a antagonist, which includes an infinite number of compounds having different structures, efficacies, potencies and thus widely varying dosages. Thus, the skilled artisan would view that the treatment of all disorders/diseases encompassed by the 
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering all compounds encompassed by the claims for treating all disorders/diseases encompassed by the claims. 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to demonstrate that any GPRC6a antagonist can be used to treat any condition comprising a proteinopathy.  One would need to perform pharmacokinetic and pharmacological experiments to determine efficacy, potency, etc. for each of the drugs.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
	In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague limitations of general ideas that may or may not be workable.”  A method of treating any condition comprising a proteinopathy in a subject comprising administering to the subject in need thereof an effective amount of any GPRC6a antagonist is not enabled by the instant specification.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 16-18, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Malter et al. U.S. 2009/0239888 A1 in view of Gloriam et al. (Chemistry and Biology, Nov. 23, 2011, 18, pages 1489-1498 Provided on IDS dated November 27, 2019).
Claims 1, 3-5, 8-12, 16-18, 20-22 and 25 of the instant application claim a method of treating a condition comprising a proteinopathy such as Alzheimer’s disease in a subject comprising administering to the subject in need thereof an effective amount of a GPRC6a antagonist such as 
    PNG
    media_image1.png
    121
    215
    media_image1.png
    Greyscale
.
Malter et al. teaches the use of mGluR5 antagonists for the treatment and inhibition of amyloid precursor protein (APP), A protein and APP proteolytic products in Alzheimer’s disease (abstract).
, a 39-42 amino acid peptide cleaved from APP [0003]. 
Malter et al. teaches that the invention provides pharmaceutical formulations and methods for ameliorating neurological disorders associated with synaptic dysfunction, cognitive impairment, behavioral deficits or combinations thereof, such as Alzheimer's disease (AD), Fragile X Syndrome (FXS), Down's syndrome (DS), autism and epilepsy, wherein the pharmaceutical formulations and compositions of the invention comprise antagonists and inhibitors of a particular subtype of glutamate receptor, mGluR5, wherein reduced activity or signaling from this glutamate receptor subtype results in decreased translation of APP [0009]. Because A is produced by proteolytic cleavage of APP, reduced APP translation results in decreased proteolytic cleavage of APP and hence reduced production of A and therefore reduction of APP, A and APP proteolytic products thus provides an effective means for slowing the progression of neurological disorders caused by or associated with dysregulation of these proteins and proteolytic products [0009].
Malter et al. specifically provides methods for using mGluR5 antagonists to treat Alzheimer's disease, Fragile X Syndrome (FXS), autism, Down's syndrome, and other forms of mental retardation [0013]-[0014]. The invention further provides methods for administering a therapeutically effective amount of a pharmaceutical composition comprising an mGluR5 antagonist to a human suffering from Alzheimer's disease, Fragile X Syndrome (FXS), autism, Down's syndrome, and other forms of mental retardation [0013]-[0014].  Claim 4 of Malter et al. specifically claims a method of 5 antagonist. 
Malter et al. does not teach the administration of 
    PNG
    media_image1.png
    121
    215
    media_image1.png
    Greyscale
.

Gloriam teaches compound 3 having the following structure 
    PNG
    media_image2.png
    111
    182
    media_image2.png
    Greyscale
(page 1492).  Gloriam specifically demonstrates that compound 3 is an inhibitor of mGluR5 (Table 2 page 1493).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to combine the teachings of Malter et al. which teaches a method of treating Alzheimer's disease comprising administering to the subject in need thereof a therapeutically-effective amount of an mGluR5 antagonist, with the teachings of Gloriam et al. which specifically demonstrates that compound 3 is an inhibitor of mGluR5.  Thus an ordinary skilled artisan would have been motivated to administer Applicant’s elected species of a GPRC6a antagonist for the treatment of Alzheimer’s disease with a reasonable expectation of success based on the teachings of Malter et al. which teaches that mGluR5 antagonists are useful for 5 antagonist.
Claims 22 and 25 of the instant application are rendered obvious since the prior art renders obvious the administration of the same compound as claimed in the instant claims for the treatment of Alzheimer’s disease and as such the same compound as claimed will necessarily have the same properties as claimed in the instant claims since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
 	Claims 6, 7, 14, 15 and 19 are withdrawn.  Claims 1, 3-5, 8-12, 16-18, 20-22 and 25 are rejected.  Claims 2, 13, 23, 24 and 26 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM